                                                                               1   TODD E. KENNEDY, ESQ.
                                                                                   Nevada Bar No. 6014
                                                                               2   KENNEDY & COUVILLIER
                                                                                   3271 E. Warm Springs Rd.
                                                                               3
                                                                                   Las Vegas, Nevada 89120
                                                                               4   702-605-3440
                                                                                   Tkennedy@kclawnv.com
                                                                               5
                                                                                   Attorneys for Plaintiff
                                                                               6

                                                                               7                                          DISTRICT COURT
                                                                               8                                     CLARK COUNTY, NEVADA
                                                                               9   Mark Streeter,                          )             Case No: 2:18-cv-02335-RFB-DJA
                                                                                                                           )
                                                                              10
                                                                                                 Plaintiff,                )
                                                                              11   v.                                      )             STIPULATION AND ORDER
                                                                                                                           )             CONSENTING TO THE FILING
KENNEDY & COUVILLIER, PLLC




                                                                              12   Arman Izadi a/k/a Alexander Izadi a/k/a )             OF A FIRST AMENDED COMPLAINT
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                   Armani; Sancho Van Ryan a/k/a Sancho    )             AND EXTENDING TIME TO
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13   Jinadasa and Glow Threads, Inc.,        )             RESPOND TO MOTION TO DISMISS
                                                                              14                                           )
                                                                                                 Defendants,               )             [Second Request]
                                            www.kclawnv.com




                                                                              15   ____________________________________)

                                                                              16
                                                                                          Plaintiff Mark Streeter and Defendants Arman Izadi, Sancho Van Ryan, and Glow
                                                                              17
                                                                                   Threads, Inc. by and through their counsel, stipulate as follows:
                                                                              18
                                                                                          1.        Defendants filed a Motion to Dismiss (ECF No. 14) the First Amended Complaint
                                                                              19
                                                                                   on February 27, 2020. A response to that motion is due on March 12, 2020.
                                                                              20
                                                                                          2.        Plaintiff has indicated a desire to file an Amended Complaint rather than litigate
                                                                              21
                                                                                   the issues raised in the Motion to Dismiss under the current Complaint.
                                                                              22
                                                                                          3.        In a stipulation submitted to the Court on March 11, 20120 (EDF No. 14),
                                                                              23
                                                                                   Defendants consented to the filing by Plaintiff of a First Amended Complaint. To provide time
                                                                              24
                                                                                   to prepare it, and to avoid the need to file a response to the Motion to Dismiss (ECR No. 14) the
                                                                              25
                                                                                   Parties further stipulated to extend the Motion to Dismiss response date to March 23, 2020,
                                                                              26
                                                                                   agreeing that if the Amended Complaint were filed by that date, the Motion to Dismiss would be
                                                                              27

                                                                              28
                                                                                                                               Page 1 of 3
                                                                               1   withdrawn (without prejudice to refiling).

                                                                               2          4.      Because of the unprecedented disruptions caused by the COVID-19 crisis,

                                                                               3   Counsel for Plaintiff has been delayed in preparing the First Amended Complaint.

                                                                               4          5.       The Parties stipulate that, Plaintiff shall file the planned First Amended

                                                                               5   Complaint on or before March 27, 2020. To allow time for that to happen which would moot the

                                                                               6   currently pending motion to dismiss, the Parties stipulate that the time for Plaintiff to respond to

                                                                               7   the Motion to Dismiss shall be extended to March 27, 2020 as well to avoid unnecessary motions

                                                                               8   practice on the existing motion to dismiss.

                                                                               9          5.      Defendants by consenting to the above reserve all rights, arguments and defenses

                                                                              10   and their stipulation consenting the filing of a First Amended Complaint in no way agrees or

                                                                              11   concedes that sufficiency of that amended pleading and they reserve the right to file any
KENNEDY & COUVILLIER, PLLC




                                                                              12   appropriate motion in response.
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13          6.      If Plaintiff files the First Amended Complaint on March 27, 2020, Defendants

                                                                              14   shall have until April 17, 2020, in which to answer or otherwise respond.
                                            www.kclawnv.com




                                                                              15

                                                                              16   ///

                                                                              17   ///

                                                                              18   ///

                                                                              19   ///

                                                                              20   ///

                                                                              21   ///

                                                                              22   ///

                                                                              23   ///

                                                                              24   ///

                                                                              25   ///

                                                                              26   ///

                                                                              27   ///

                                                                              28
                                                                                                                                 Page 2 of 3
                                                                               1          7.     This is the second request to extend time to respond to the Motion to Dismiss

                                                                               2   (ECF No. 14) and is made in good faith and not for the purpose of delay.

                                                                               3          Dated this 23th day of March 2020.

                                                                               4   KENNEDY & COUVILLIER                                 CLARK HILL PLLC

                                                                               5

                                                                               6

                                                                               7   By:    /s/ Todd E. Kennedy, Esq.                     By:       /s/ Mark Dzarnoski, Esq.
                                                                                          TODD E. KENNEDY, ESQ.                               MARK DZARNOSKI. ESQ.
                                                                               8          Nevada Bar No. 6014                                 Nevada Bar No. 6696
                                                                                          3271 E. Warm Springs Rd.                            NICHOLAS M. WIECZOREK, ESQ.
                                                                               9          Las Vegas. Nevada 89120                             Nevada Bar No. 6170
                                                                                          Tel: (702) 608-7931                                 3800 Howard Hughes Parkway,
                                                                              10          Email: tkennedy@kclawnv.com                         Suite 500
                                                                                                                                              Las Vegas, Nevada 89169
                                                                              11                                                              Telephone:(702) 862-8300
                                                                                   Counsel for Plaintiff Mark Streeter
                                                                                                                                              Email: nwieczorek@clarkhill.com
KENNEDY & COUVILLIER, PLLC




                                                                              12
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                                                                              Email: mdzarnoski@clarkhill.com
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13
                                                                                                                                        Counsel for Defendants Arman Izadi,
                                                                              14                                                        Sancho Van Ryan, and Glow Threads, Inc.
                                            www.kclawnv.com




                                                                              15
                                                                                                                                ORDER
                                                                              16
                                                                                          IT IS SO ORDERED.
                                                                              17

                                                                              18                                               ________________________________
                                                                                                                __________________________________________
                                                                                                                          RICHARD F. BOULWARE, II
                                                                                                                UNITED STATES JUDGE
                                                                              19
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                              20
                                                                                                                               DATED this 24th day of March, 2020.
                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                                                               Page 3 of 3
